Per Curiam.
Plaintiff-wife has appealed an order of the trial court continuing the visitation rights of appellee-father with his minor children.
Plaintiff contested defendant’s petition to show cause for her refusing visitation rights by claiming that defendant’s visitation rights should be rescinded because of his association with male persons of immoral character.
Plaintiff failed to establish by a preponderance of the evidence that defendant associated with men *359of immoral character or other improper conduct. Claimed proof which is only the result of rumors, hearsay, or innuendo is not sufficient. Furthermore, plaintiff presented no evidence of ill effects to the children.
The trial court’s order amends the divorce decree restricting the visitation rights of defendant in such a manner that there will be no opportunity for exposure of the children to any immoral activity. Should there be need for further relief, either parent can petition the court.
Affirmed.
Holbrook, P. J., and T. G. Kavanagh and McIntyre, JJ., concurred.